DETAILED ACTION
Response to Amendment
The Amendment filed April 5, 2022 has been entered. Claims 1 – 20 are pending in the application. The amendment to the claims have overcome the drawing and claim objections and the 112 rejections set forth in the last Non-Final Action mailed January 5, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 5 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broser et al. (US 2004/0126247 – herein after Broser).
In reference to claim 1, Broser discloses a system for attenuating sound, comprising (see figs. 1 and 6b):
an air compressor (15) comprising an inlet (2), the inlet in fluid communication with an ambient environment (11); 
an inlet conduit (6+4) extending from the inlet to the ambient environment; 
an expansion volume (21, in fig. 6b; see ¶60) in fluid communication with the inlet conduit; and 
a valve (13) located between the expansion volume (21) and the ambient environment (11), the valve (13) configured to regulate a flow of sound waves from the expansion volume, thereby attenuating the sound from the air compressor entering the ambient environment (valve is capable of having the claimed feature; see ¶52).
In reference to claim 2, Broser discloses the system, wherein the valve (13) is configured to reduce resonance from the sound of the air compressor entering the ambient environment [see ¶53 and ¶54: addition of valve 13 reduces the noise level by a further 3 db (A)].
In reference to claim 3, Broser discloses the system, wherein the inlet conduit (6+4) comprises a conduit outer diameter and the expansion volume (21 in fig. 6b) comprises a volume outer diameter, the volume outer diameter being larger than the conduit outer diameter (see fig. 6b wherein pipe portions 8 and 9 (part of inlet conduit 6+4) seen has a conduit outer diameter that is smaller than the volume outer diameter of asserted expansion volume 21).
In reference to claim 4, Broser discloses the system, wherein the valve (13) is a throttling valve (as discussed in ¶52).
In reference to claim 5, Broser discloses the system, wherein the valve (13) is a pressure relief valve [pressure relief valve = a valve to control or limit the pressure in a system; throttle valve 13 is a pressure relief valve because it controls the pressure of the fluid entering into the components located downstream of the throttle such as the fluid entering into muffler 12].
In reference to claim 16, see rejection of claim 1 above.
In reference to claim 17, see rejection of claim 2 above.
In reference to claim 18, see rejection of claim 3 above.
In reference to claim 19, see rejection of claim 4 above.
In reference to claim 20, see rejection of claim 5 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Broser.
Regarding claim 6,
Broser teaches the system, wherein the valve (11) is located within a certain percent of a length of the inlet conduit (6+4) extending from the air compressor (15).
Broser remains silent on the system, wherein the valve (11) is located within 0-25% of a length of the inlet conduit (6+4) extending from the air compressor (15).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the valve as claimed in the system of Broser since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of locating the valve at a specific location, i.e. locating “the valve within 0-25% of a length of the inlet conduit extending from the air compressor”.
Regarding claim 7,
Broser teaches the system, wherein the valve (11) is located within a certain percent of a length of the inlet conduit (6+4) extending from the ambient environment (11).
Broser remains silent on the system, wherein the valve (11) is located within 0-25% of a length of the inlet conduit (6+4) extending from the ambient environment (11).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the valve as claimed in the system of Broser since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of locating the valve at a specific location, i.e. locating “the valve within 0-25% of a length of the inlet conduit extending from the ambient environment”.
Claims 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Broser et al. (US 2004/0126247 – herein after Broser) in view of Koivula et al. (US 4,968,218 – herein after Koivula).
In reference to claim 8, Broser teaches a system for attenuating sound, comprising (see figs. 1 and 6b):
an air compressor (15) comprising an inlet (2), the inlet in fluid communication with an ambient environment (11); 
an inlet conduit (6+4) extending from the inlet to the ambient environment; 
an expansion volume (21, in fig. 6b; see ¶60) in fluid communication with the inlet conduit; and 
a valve (13) located between the expansion volume (21) and the ambient environment (11), the valve (13) configured to regulate a flow of sound waves from the expansion volume, thereby attenuating the sound from the air compressor entering the ambient environment (valve is capable of having the claimed feature; see ¶52).
Broser does not teach a controller configured to control operation of the valve.
However, Koivula teaches a system comprising a controller (9) configured to control operation of a valve/throttle (6), wherein the valve is configured to regular the fluid flow entering an air compressor (1).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a valve whose operation is controlled by a controller as taught by Koivula in the system of Broser for the purpose of controlling the air output of the compressor by taking into account the operating conditions and by optimizing the control in view of the operating conditions in such a way that the power consumption is minimized, as recognized by Koivula (col. 2, lines 14-19).
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic throttle valve in the system of Broser for a throttle valve whose operation is controlled by a controller as taught by Koivula in order to obtain the predictable result of throttling the fluid flow entering into the compressor and/or attenuating the sound emitting from the compressor. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
In reference to claim 9, Broser teaches the system, wherein the valve (13) is configured to reduce resonance from the sound of the air compressor entering the ambient environment [see ¶53 and ¶54: addition of valve 13 reduces the noise level by a further 3 db (A)].
In reference to claim 10, Broser, as modified, teaches the system, wherein the controller (of Koivula) is configured to adjust the valve based on the sound from the air compressor (the controller in the modified system of Broser is capable of having the claimed feature because sound is directly dependent on the load/output demand of the compressor; in Koivula, see col. 3, lines 17-65, col. 4, lines 1-16 and col. 1, lines 21-35: for instance, compressor’s operation is alternated between “full/desired air output capacity” and “idle operation capacity”; “full air output capacity mode” has the throttle valve in an open state and implies compressor operating at desired capacity (power demand “P1”), thus emitting a sound at first level; “idle operation capacity” mode has the throttle valve in a closed state and implies the compressor operating at idle state (running at power that is less than “P1”), thus emitting a sound at second level).
In reference to claim 11, Broser teaches the system, wherein the inlet conduit (6+4) comprises a conduit outer diameter and the expansion volume (21 in fig. 6b) comprises a volume outer diameter, the volume outer diameter being larger than the conduit outer diameter (see fig. 6b wherein pipe portions 8 and 9 (part of inlet conduit 6+4) seen has a conduit outer diameter that is smaller than the volume outer diameter of asserted expansion volume 21).
In reference to claim 12, Broser teaches the system, wherein the valve (13) is a throttling valve (as discussed in ¶52).
In reference to claim 13, Broser teaches the system, wherein the valve (13) is a pressure relief valve [pressure relief valve = a valve to control or limit the pressure in a system; throttle valve 13 is a pressure relief valve because it controls the pressure of the fluid entering into the components located downstream of the throttle such as the fluid entering into muffler 12].
In reference to claim 14, Broser teaches the system, wherein the valve (11) is located within a certain percent of a length of the inlet conduit (6+4) extending from the air compressor (15).
Broser remains silent on the system, wherein the valve (11) is located within 0-25% of a length of the inlet conduit (6+4) extending from the air compressor (15).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the valve as claimed in the system of Broser since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of locating the valve at a specific location, i.e. locating “the valve within 0-25% of a length of the inlet conduit extending from the air compressor”.
In reference to claim 15, Broser teaches the system, wherein the valve (11) is located within a certain percent of a length of the inlet conduit (6+4) extending from the ambient environment (11).
Broser remains silent on the system, wherein the valve (11) is located within 0-25% of a length of the inlet conduit (6+4) extending from the ambient environment (11).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the valve as claimed in the system of Broser since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of locating the valve at a specific location, i.e. locating “the valve within 0-25% of a length of the inlet conduit extending from the ambient environment”.
Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive.
Argument: Applicant argues that “throttle 13” is not a valve or cannot be called/interpreted to be a valve.
Examiner’s response: Examiner disagrees. Though Broser refers “13” as a throttle, one of ordinary skill in the art would understand this throttle to be a valve because it is designed to regulate/control the fluid flow. As an evidence, Examiner provides the NPL “Engineering Essentials: Flow-Control Valves” by Power & Motion wherein a schematic of throttle (shown in Broser) is also shown in fig. 1(a) (on page 4 of the provided copy) of the NPL and is referred as a flow control valve (simple fixed orifice flow control).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kusche teaches a suction muffler on the intake side of a compressor.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746